Case 2:20-cv-03894-DSF-JC Document 1 Filed 04/29/20 Page 1 of 8 Page ID #:1



 1
                                   UNITED STATES DISTRICT COURT
 2                               CENTRAL DISTRICT OF CALIFORNIA
                                           LOS ANGELES
 3

 4

 5

 6   MICHAEL FISH, DIANE FISH and FRED
     MAYER,                                             CASE NO.:      2:20-cv-3894
 7
                        Plaintiffs,
 8
     V.
 9
     PRINCESS CRUISE LINES LTD.
10
                        Defendant.
11

12                                    COMPLAINT AND JURY DEMAND

13          Plaintiffs, by and through their undersigned counsel, hereby sues Defendant, PRINCESS

14   CRUISE LINES LTD. (hereinafter, “PRINCESS”), and alleges:
15
                                   THE PARTIES AND JURISDICTION
16
            1.      This is an action seeking damages in excess of $1,000,000.00 (One Million
17

18   Dollars) exclusive of interest, costs and attorney's fees.

19          2.      This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. §1332 as
20   this is a civil action in which the matter in controversy exceeds the sum or value of $75,000,
21
     exclusive of interest and costs, and is between citizens of different States and/or citizens of a State
22
     and citizens or subjects of a foreign state.
23
            3.      This Court also has Admiralty subject matter jurisdiction pursuant to 28 U.S.C.
24

25   §1333 as this case involves a maritime tort. The type of incident and injuries suffered by Plaintiffs

26   had the potential to impact maritime commerce as Plaintiffs are at serious risk of imminent harm

27

28
                                                        1
Case 2:20-cv-03894-DSF-JC Document 1 Filed 04/29/20 Page 2 of 8 Page ID #:2



 1   as a result of being exposed to the Coronavirus running rampant aboard the cruise ship upon
 2   which they were paying passengers.
 3
            4.     Plaintiff, MICHAEL FISH is sui juris, is a resident of Palm Beach County,
 4
     Florida, and was a passenger onboard the Ruby Princess.
 5
            5.     Plaintiff, DIANE FISH is sui juris, is a resident of Palm Beach County, Florida,
 6

 7   and was a passenger onboard the Ruby Princess.

 8          6.     Plaintiff, FRED MAYER, is sui juris, is a resident of Brevard County Florida, and

 9   was a passenger onboard the Ruby Princess.
10
            7.     Princess Cruise Lines LTD. is incorporated in Bermuda, with its headquarters in
11
     Santa Clarita California. The action is being filed in this Court pursuant to the terms and
12
     conditions of the Passenger Contract issued by Defendant, Princess Cruise Lines Ltd.
13
            8.     At all times hereto, PRINCESS owned and operated the cruise ship the Ruby
14

15   Princess.

16          9.     This Court has personal jurisdiction over PRINCESS as PRINCESS’ principle
17   place of business is located in Los Angeles County, Los Angeles.
18
            10.    Plaintiffs MICHAEL FISH, DIANE FISH and FRED MAYER were passengers
19
     aboard the Ruby Princess which departed out of Sydney, Australia on March 8, 2020 and had to
20
     return 3 days early on March 19, 2020, as a result of an outbreak of COVID-19.
21

22

23                                         FACTUAL BACKROUND

24          In the recent months, there has been a worldwide outbreak of a new strain of the Corona
25   virus, commonly known as COVID-19. The virus began in China in December 2019, and has
26
     quickly spread throughout Asia, Europe and most recently, North America. The virus causes
27
     temperature, a dry cough, and can be fatal. There have been over One Hundred Thousand cases
28
                                                    2
Case 2:20-cv-03894-DSF-JC Document 1 Filed 04/29/20 Page 3 of 8 Page ID #:3



 1   worldwide and over Three Thousand deaths as result of COVID-19. Those fatalities have largely
 2   been amongst the elderly population, and those with underlying medical complications.
 3

 4
            COVID-19 really gained the attention of the public when the Diamond Princess Cruise
 5
     ship, also owned and operated by Defendant, suffered an outbreak of the disease at the beginning
 6

 7   of February 2020 in Yokohama, Japan.          The outbreak began with ten cases, and rapidly

 8   multiplied to seven hundred cases, as a result of the flawed two week quarantine on the ship. The

 9   Center for Disease Control, (CDC) issued a statement on February 18, 2020, that “the rate of new
10
     reports of positives new on board, (Diamond Princess), especially among those without
11
     symptoms, highlights the high burden of infection on the ship and potential for ongoing risk.”
12
     Seven of Defendant’s passengers died as a result of COVID-19.
13

14

15           Subsequently, Princess Cruises suffered two additional outbreaks on the Grand Princess

16   sailings of February 11, 2020 and February 21, 2020 out of San Francisco, resulting in more than
17   four deaths and hundreds of infections to its passengers and crew members. Despite having
18
     experienced three major outbreaks on its ships, Princess Cruises kept sailing out of various ports
19
     of call around the world, including the Ruby Princess ship which sailed out of Sydney, Australia
20
     on March 8, 2020.
21

22

23          Princess Cruises decided to sail on March 8, 2020, despite their knowledge of the

24   significant risk of harm to their passengers and crew members, in light of their three prior
25   voyages on other ships that resulted in outbreaks of the disease in catastrophic proportions. More
26
     importantly, Princess Cruises experienced an outbreak of COVID-19 on the Ruby Princess on the
27

28
                                                     3
Case 2:20-cv-03894-DSF-JC Document 1 Filed 04/29/20 Page 4 of 8 Page ID #:4



 1   sailing just prior to the March 8, 2020 voyage, and yet they recklessly decided to board another
 2   three thousand passengers on March 8, 2020, and put their lives at risk.
 3
                                                   COUNT I
 4
                         (NEGLIGENCE AGAINST PRINCESS CRUISE LINES LTD.)
 5
        Plaintiffs re-allege all allegations in paragraphs 1 through 10 above as if alleged fully herein.
 6

 7          11.       PRINCESS owed Plaintiffs, who are paying passengers who boarded the Ruby
 8
     Princess on March 8, 2020, the duty to ensure that they would not be exposed to unreasonable
 9
     risk of harm that defendant knew or should have known about while sailing on its vessel.
10
            12.       Defendant breached its duty in that it suffered a COVID-19 outbreak on the
11

12   voyage just prior to the March 8, 2020 sailing, and yet it made the conscious decision to continue

13   sailing the voyage that began on March 8, 2020, with another three thousand passengers on an

14   infected ship.
15
            13.       Specifically, Defendant’s corporate office was aware of the outbreak, and went as
16
     far as to provide vouchers to the passengers to buy lunch, while they delayed the sailing for six
17
     hours so that they could further disinfect the ship prior to sailing.
18
            14.       In continuing to sail with another three thousand passengers including Plaintiffs on
19

20   March 8, 2020, knowing that the ship and crew had already been exposed to COVID-19, the

21   Defendant PRINCESS has exposed Plaintiffs to actual risk of immediate physical injury.
22          15.       Defendant is further negligent in failing to have proper screening protocols for
23
     COVID-19 prior to boarding the passengers on Plaintiffs’ voyage, despite their experience of
24
     outbreaks on multiple ships prior to the March 8, 2020 sailing, including the outbreak on the
25
     subject ship just one week prior.
26

27          16.       To add insult to injury, the Defendant PRINCESS’ corporate office was aware of

28   an outbreak of COVID-19 on the March 8, 2020 sailing, and failed to even attempt to quarantine
                                                        4
Case 2:20-cv-03894-DSF-JC Document 1 Filed 04/29/20 Page 5 of 8 Page ID #:5



 1   any of the passengers onboard. They didn’t even bother to notify the passengers that there was an
 2   actual outbreak, allowing the sailing to continue as if it were a normal cruise, up until the time it
 3
     returned to Australia three days early.
 4
            17.     As a result of the Defendant’s lackadaisical approach to the safety of Plaintiffs, its
 5
     passengers and crew aboard the Ruby Princess, Plaintiffs contracted COVID-19.
 6

 7         18.      Finally, Defendant PRINCESS’s corporate office is negligent in failing to

 8   adequately warn Plaintiffs about the potential exposure to COVID-19 prior to boarding the ship

 9   on March 8, 2020, and again during the sailing of said cruise. Defendant had actual knowledge of
10
     passengers and crew members with symptoms of coronavirus during the March 8, 2020 sailing
11
     and failed to inform Plaintiffs at any time prior to boarding or while they were already onboard,
12
     that they were exposed to COVID-19.
13
             19.    If Plaintiffs had knowledge of this actual risk of exposure prior to boarding, they
14

15   would have never boarded the ship, and they would’ve boarded the first flight out of Australia

16   and returned home. Due to Defendant’s outright negligence in failing to warn Plaintiffs of the
17   actual risk of exposure to COVID-19 aboard its infected ship, Plaintiffs disembarked early and
18
     anxiously awaited their fate, until they flew back to Florida where they remain quarantined in
19
     their homes after testing positive for the Coronavirus.
20

21

22

23

24

25

26

27

28
                                                      5
Case 2:20-cv-03894-DSF-JC Document 1 Filed 04/29/20 Page 6 of 8 Page ID #:6



 1              20.     As a direct and proximate result of the aforementioned negligence of the
 2   Defendant PRINCESS, in exposing them to actual risk of immediate physical injury, Plaintiffs are
 3
     suffering from emotional distress, as they remain quarantined in their homes, hoping for a
 4
     recovery from COVID-19.
 5
                WHEREFORE, Plaintiffs demand judgment against Defendant PRINCESS CRUISE
 6

 7   LINES LTD. for damages suffered as result of their negligence and a trial by jury on all issues

 8   triable.

 9
                                                   COUNT II
10
       (GROSS NEGLIGENCE AGAINST DEFENDANT PRINCESS CRUISE LINES LTD.)
11

12       Plaintiff re-alleges all allegations set out in paragraphs 1 through 20 above as if alleged fully

13   herein.

14
                21.     Defendant Princess’ corporate office’s conduct in deciding to continue to sail the
15
     Ruby Princess with Plaintiffs, knowing that the ship was infected from a prior voyage and prior
16

17   crew members who came down with symptoms of COVID-19, on board with plaintiffs, shows a

18   lack of any care on the part of Defendant, amounting to gross negligence. Defendant knew how

19   dangerous it was to expose Plaintiffs and the rest of its passengers to COVID-19 in light of its
20
     experience with the Diamond Princess and two sailings on the Grand Princess, and yet it departed
21
     from what a reasonably careful cruise line would do under the circumstances in continuing to sail
22
     with Plaintiffs.
23
                22.     Moreover, Defendant’s corporate office’s conduct in failing to warn Plaintiffs of
24

25   their actual risk of harm in being exposed to COVID-19, either prior to boarding or while they

26   were already onboard, in light of prior passengers and crew members, who came down with
27

28
                                                        6
Case 2:20-cv-03894-DSF-JC Document 1 Filed 04/29/20 Page 7 of 8 Page ID #:7



 1   symptoms from the prior voyage, amounts to an extreme departure of a what a reasonably careful
 2   cruise line would do.
 3
             23.     Defendant PRINCESS’ corporate office chose to place profits over the safety of its
 4
     passengers, crew and the general public in continuing to operate business as usual, despite their
 5
     knowledge of the actual risk of injury to Plaintiffs.
 6

 7           24.     As a direct and proximate result of the gross negligence of the Defendant,

 8   PRINCESS, Plaintiff, MICHAEL FISH, is suffering with COVID-19 in about his body, and/or

 9   aggravated a preexisting condition, suffered pain therefrom, physical handicap, loss of earnings,
10
     incurred medical, nursing, attendant care, suffered emotional distress and her working ability has
11
     been impaired; said injuries are and/or can be permanent and continuing in their nature and
12
     Plaintiff will suffer such losses and impairments in the future.
13
             25.     As a direct and proximate result of the gross negligence of the Defendant,
14

15   PRINCESS, Plaintiff, DIANE FISH, is suffering with COVID-19 in about her body, and/or

16   aggravated a preexisting condition, suffered pain therefrom, physical handicap, loss of earnings,
17   incurred medical, nursing, attendant care, suffered emotional distress and her working ability has
18
     been impaired; said injuries are and/or can be permanent and continuing in their nature and
19
     Plaintiff will suffer such losses and impairments in the future.
20
             26.     As a direct and proximate result of the gross negligence of the Defendant,
21
     PRINCESS, Plaintiff, FRED MAYER, is suffering with COVID-19 in about his body, and/or
22

23   aggravated a preexisting condition, suffered pain therefrom, physical handicap, incurred medical,

24   nursing, attendant care, suffered emotional distress and said injuries are and/or can be permanent
25   and continuing in their nature and Plaintiff will suffer such losses and impairments in the future.
26
             WHEREFORE, Plaintiffs demand punitive damages against Defendant, PRINCESS CRUISE
27
     LINES LTD. as result of their gross negligence and a trial by jury on all issues triable.
28
                                                         7
Case 2:20-cv-03894-DSF-JC Document 1 Filed 04/29/20 Page 8 of 8 Page ID #:8
